Citation Nr: 1732762	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-31 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to September 12, 2014, and a rating in excess of 30 percent thereafter for vertigo with bilateral hearing loss and tinnitus.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to May 1973.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appeal has since been transferred to the RO in New Orleans, Louisiana.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the proceeding is associated with the claims file.  

The Veteran's claim for an increased rating for bilateral hearing loss was previously before the Board in October 2014 and April 2016, when it was remanded for additional development.  

During the pendency of the appeal, the RO, in an August 2015 rating decision, granted service connection for vertigo, and combined the ratings for vertigo, bilateral hearing loss, and tinnitus to effectuate a 30 percent combined rating for vertigo with bilateral hearing loss and tinnitus, effective September 12, 2014.  As such, the matter on appeal has been characterized to reflect this change to the Veteran's rating for hearing loss from a separate, independent rating to a combined rating.  Additionally, as the award of a 30 percent rating for vertigo with bilateral hearing loss and tinnitus does not constitute a full grant of the benefit sought, the issue of entitlement to an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

A claim for a TDIU is part and parcel of an increased rating claim where, as here, a claimant asserts that the service-connected disability at issue prevents him from working.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In his April 2009 notice of disagreement, the Veteran indicated that he was unable to secure gainful employment due to his bilateral hearing loss disability.  The Board has therefore characterized the issues on appeal to include a claim for a TDIU.  See id.  

The Board also observes that the Veteran filed a VA Form 9 in July 2015 pertaining to the issue of entitlement to an effective date earlier than October 22, 2008 for service-connected tinnitus, in which he requested a Board hearing in Washington, D.C.  The matter was certified to the Board in a July 2015 VA Form 8, which reflects the Veteran's request for a Board hearing.  Given the pending hearing request, the matter of entitlement to an earlier effective date for service-connected tinnitus is not yet ripe for appellate review.  Moreover, as it appears that the Agency of Original Jurisdiction (AOJ) is undertaking appropriate action to schedule the requested hearing, this matter will not be further addressed herein.  


FINDINGS OF FACT

1.  For the entire period on appeal, audiometric examinations correspond to a level X or XI hearing loss for the right ear, and no greater than a level I hearing loss for the left ear.  

2.  Since September 12, 2014, the Veteran's vertigo with bilateral hearing loss and tinnitus has been manifested by hearing impairment with vertigo less than once a month, and tinnitus.  There is no indication of attacks of vertigo and cerebellar gait occurring from one to four times a month.  

3.  For the entire period on appeal, the Veteran's service-connected disabilities have not met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), and the criteria for referral for extraschedular consideration are not met, as the preponderance of the evidence is against a finding that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for bilateral hearing loss prior to September 12, 2014, and for an increased rating in excess of 30 percent thereafter for vertigo with bilateral hearing loss and tinnitus, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6205 (2016).  

2.  Referral to the Director of Compensation for extraschedular consideration for a TDIU is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

As noted above, the Board remanded the Veteran's claim for an increased rating for additional development in October 2014 and April 2016.  In October 2014, the Veteran's claim was remanded, in pertinent part, to obtain any outstanding VA audiological treatment records from the Palo Alto, Dallas, Northern California, Oakland, and/or Martinez VAMCs and/or outpatient clinics dated from June 2012 onward.  As reflected in the Board's April 2016 remand order, updated VA treatment records were associated with the claims file pursuant to its remand directive.  However, VA audiological consultations from November 2010, October 2012, and July 2013 included notations that audiometric and/or tympanometric test results were contained in "DeliverEx."  As these test results did not appear to be associated with the claims file, the Board instructed the AOJ to associate these audiometric reports with the record.  Following the Board's remand, the identified audiometric reports were associated with the claims file.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

VA's duty to notify was satisfied by pre-adjudication letters that were sent to the Veteran in November 2008 (increased rating) and September 2009 (TDIU), in addition to a November 2009 letter that addressed evidence needed to evaluate disabilities following the U.S. Court of Appeals for Veterans Claims' decision in Dingess/Hartman v. Nicholson.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  In addition, the Veteran was afforded VA audio examinations in January 2009, May 2011, December 2013, and March 2017.  He was also afforded a VA ear conditions examination in August 2015.  Given this history and the fact that the Veteran has not identified any additional relevant evidence concerning his claims, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  E.g., Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Prior to September 12, 2014, the Veteran's bilateral hearing loss was assigned a 10 percent rating pursuant to Diagnostic Code 6100.  Evaluations for defective hearing under Diagnostic Code 6100 are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeral designation, based on test results consisting of pure tone thresholds and Maryland CNC test speech discrimination scores.  Id.  Where hearing impairment is based only upon pure tone threshold average due to use of the speech discrimination test being inappropriate, Table VIa is used to determine the Roman numeral designation.  Id.  The Roman numeral designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

When there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. §§ 4.85, 4.86, Table VIa.  This alternative method for rating hearing loss disability may be applied if the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the pure tone threshold at 1000 Hertz is 30 or less, and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment under Diagnostic Code 6100 are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Since September 12, 2014, the Veteran's service-connected bilateral hearing loss, tinnitus, and vertigo have been assigned a combined rating of 30 percent pursuant to hyphenated Diagnostic Code 6299-6205.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 6299 refers to diseases of the ear generally, and Diagnostic Code 6205 pertains to Meniere's syndrome (endolymphatic hydrops).  See 38 C.F.R. §§ 4.27, 4.87, Diagnostic Code 6205.  

Pursuant to Diagnostic Code 6205, a 30 percent disability rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A 60 percent disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month, with or without tinnitus.  Id.  A 100 percent disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Id.  

Meniere's syndrome is to be evaluated under the criteria set forth in Diagnostic Code 6205 or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  Id. at Note.  However, evaluations for hearing impairment, tinnitus, or vertigo are not to be combined with an evaluation under Diagnostic Code 6205.  Id.  

Peripheral vestibular disorders are rated under Diagnostic Code 6204.  Pursuant to Diagnostic Code 6204, a 10 percent disability rating is warranted for occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204.  A 30 percent disability rating is warranted for dizziness and occasional staggering.  Id.  Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under Diagnostic Code 6204.  Id. at Note.  Hearing impairment or suppuration shall be separately rated and combined.  Id.  

Finally, tinnitus is rated under Diagnostic Code 6260, which only allows for a 10 percent disability evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260.  A separate evaluation for tinnitus may be combined with an evaluation under Diagnostic Codes 6100, 6200, 6204, or another diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Id. at Note 1.  VA may only assign a single evaluation for recurrent tinnitus, regardless of whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note 2.  

	Factual Background and Legal Analysis

The Veteran contends that he is entitled to an increased rating for his bilateral hearing loss disability.  

As set forth in an August 2008 VA audiology consult, the Veteran was seen for an initial audiological evaluation for new hearing aids.  The Veteran denied recurrent tinnitus and reportedly only experienced ringing in the ears following excessive noise exposure.  The Veteran's right ear pure tone thresholds were 105+ decibels at the 1000, 2000, 3000, and 4000 Hertz frequencies.  His left ear pure tone thresholds, in decibels, were 35 at the 1000 Hertz frequency, 50 at the 2000 Hertz frequency, and 40 at both the 3000 and 4000 Hertz frequencies.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 105+ decibels in the right ear and 41.25 decibels in the left ear.  Although Maryland CNC speech testing could not be performed for the Veteran's right ear, the speech recognition score for the Veteran's left ear was 96 percent.  

As the Maryland CNC speech discrimination test could not be performed on the Veteran's right ear, Table VIa must be used to determine the Roman numeral designation for the Veteran's right ear.  See 38 C.F.R. § 4.85(c).  Applying the test results of the August 2008 audiometric testing to Table VIa of the Rating Schedule results in a Roman numeral designation of level XI for the right ear.  See 38 C.F.R. § 4.85, Table VIa.  As both pure tone thresholds and speech discrimination tests were performed on the Veteran's left ear, Table VI must be used to determine the Roman numeral designation for the Veteran's left ear.  See 38 C.F.R. § 4.85(a), (b).  Applying the test results of the August 2008 audiometric testing to Table VI of the Rating Schedule yields a Roman numeral designation of level I.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations to Table VII, the result is a 10 percent rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Given that the pure tone thresholds at each of the four specified frequencies were not 55 decibels or more in the left ear, and that the pure tone threshold was not at 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown for the left ear, and the findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.  However, as the pure tone threshold at each of the four specified frequencies was 55 or more for the Veteran's right ear, the Veteran's right ear reflects an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a) (noting that each ear will be evaluated separately).  As such, the Roman numeral designation for hearing impairment is determined by using either Table VI or Table VIa, whichever results in the higher numeral.  Id.  While the Board acknowledges that the Veteran's right ear reflects an exceptional pattern of hearing impairment, consideration under 38 C.F.R. § 4.86 would not yield a higher disability rating, where, as here, Table VI is inapplicable due to an inability to conduct Maryland CNC speech discrimination test on the ear that demonstrates an exceptional pattern of hearing impairment.  

Audiological testing was performed again in September 2008, which revealed no significant change in hearing since August 2008.  According to the VA audiometric report, the Veteran's right ear pure tone thresholds were 105+ decibels at the 1000, 2000, 3000, and 4000 Hertz frequencies.  His left ear pure tone thresholds, in decibels, were 40 at the 1000 Hertz frequency, 50 at the 2000 Hertz frequency, and 40 at the 3000 Hertz frequency, and 35 at the 4000 Hertz frequency.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies remained at 105+ decibels in the right ear and 41.25 decibels in the left ear.  Maryland CNC speech testing could not be performed on the Veteran's right ear, but his left ear speech recognition score was 100 percent.  

Applying the test results of the September 2008 audiometric testing to Table VIa of the Rating Schedule results in a Roman numeral designation of level XI for the right ear.  See 38 C.F.R. § 4.85, Table VIa.  Applying the test results of the September 2008 audiometric testing to Table VI of the Rating Schedule yields a Roman numeral designation of level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations to Table VII, the result is a 10 percent rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

For the reasons set forth above, an exceptional pattern of hearing impairment is not shown for the left ear, and despite an exceptional pattern of hearing impairment for the Veteran's right ear, consideration under 38 C.F.R. § 4.86 would not warrant a higher disability rating.  

The Veteran was afforded a VA audio examination in January 2009.  As reflected in the examination report, the Veteran reported that although the hearing aid issued at the Martinez VA in 2008 was very helpful, he continued to have difficulty understanding speech and localizing sound in any environment.  Audiometric testing was performed, which revealed right ear pure tone thresholds of 105+ decibels at the 1000, 2000, 3000, and 4000 Hertz frequencies.  The Veteran's left ear pure tone thresholds, in decibels, were 30 at the 1000 Hertz frequency, 45 at the 2000 Hertz frequency, and 35 at both the 3000and 4000 Hertz frequencies.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 105+ decibels in the right ear and 36 decibels in the left ear.  The speech recognition score on the Maryland CNC word list was 96 percent in the left ear.  Speech discrimination testing was not performed in the right ear due to the Veteran's profound hearing loss and no response at the limits of the test equipment.  The Veteran's hearing aid was checked and determined to be appropriate for his hearing loss.  He denied the presence of tinnitus.  The examiner made no specific findings or opinions regarding the impact of the Veteran's hearing loss disability on his daily or occupational functioning.  

Applying the test results of the January 2009 audiometric testing to Table VIa of the Rating Schedule results in a Roman numeral designation of level XI for the right ear.  See 38 C.F.R. § 4.85, Table VIa.  Applying the test results of the January 2009 audiometric testing to Table VI of the Rating Schedule yields a Roman numeral designation of level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations to Table VII, the result is a 10 percent rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

For the reasons set forth above, an exceptional pattern of hearing impairment is not shown for the left ear, and while there is an exceptional pattern of hearing impairment for the Veteran's right ear, consideration under 38 C.F.R. § 4.86 would not warrant a higher disability rating.  

Audiological testing was performed at the Veteran's November 2010 VA annual hearing evaluation.  Audiometric testing revealed right ear pure tone thresholds of 105+ decibels at the 1000, 2000, 3000, and 4000 Hertz frequencies.  The Veteran's left ear pure tone thresholds, in decibels, were 35 at the 1000 Hertz frequency, 45 at the 2000 Hertz frequency, 40 at the 3000 Hertz frequency, and 35 at the 4000 Hertz frequency.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 105+ decibels in the right ear and 38.75 decibels in the left ear.  The Veteran's left ear speech recognition score on the Maryland CNC word list was 100 percent, and testing could not be performed on his right ear.  

Applying the test results of the November 2010 audiometric testing to Table VIa of the Rating Schedule results in a Roman numeral designation of level XI for the right ear.  See 38 C.F.R. § 4.85, Table VIa.  Applying the test results of the November 2010 audiometric testing to Table VI of the Rating Schedule yields a Roman numeral designation of level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations to Table VII, the result is a 10 percent rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

For the reasons set forth above, an exceptional pattern of hearing impairment is not shown for the left ear, and despite an exceptional pattern of hearing impairment for the Veteran's right ear, consideration under 38 C.F.R. § 4.86 would not warrant a higher disability rating.  

The veteran was afforded another VA audio examination in May 2011.  The Veteran reported that without his hearing aids, it was difficult for him to hear in most situations.  The Veteran reported experiencing tinnitus, described as a high-pitched ringing sound, nearly every day.  According to audiological testing, the Veteran's right ear pure tone thresholds were 100 decibels at the 1000, 3000, and 4000 Hertz frequencies, and 105 decibels at the 2000 Hertz frequency.  His left ear pure tone thresholds, in decibels, were 50 at the 1000 Hertz frequency, 55 at the 2000 Hertz frequency, 50 at the 3000 Hertz frequency, and 40 at the 4000 Hertz frequency.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 101.25 decibels for the right ear and 48.75 decibels for the left ear.  The Veteran's left ear speech recognition score on the Maryland CNC word list was 96 percent, and testing could not be performed on his right ear.  As for the effect of the Veteran's hearing loss disability on his usual occupation and daily activities, the examiner provided that with asymmetrical hearing loss, the Veteran would have difficulty locating the sound source without his BiCROS hearing device.  In addition, even with amplification, the Veteran might struggle with high-level auditory processing abilities, such as hearing in settings with noise.  

Applying the test results of the May 2011 audiometric testing to Table VIa of the Rating Schedule results in a Roman numeral designation of level X for the right ear.  See 38 C.F.R. § 4.85, Table VIa.  Applying the test results of the May 2011 audiometric testing to Table VI of the Rating Schedule yields a Roman numeral designation of level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations to Table VII, the result is a 10 percent rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

For the reasons set forth above, an exceptional pattern of hearing impairment is not shown for the left ear, and although there is an exceptional pattern of hearing impairment for the Veteran's right ear, consideration under 38 C.F.R. § 4.86 would not warrant a higher disability rating.  

The Veteran's VA treatment records reflect that he had an annual hearing evaluation in October 2012.  It was noted that the Veteran had previously been diagnosed with a profound sensorineural hearing loss in the right ear with no response at the limits of the test equipment and that the Veteran denied any change in hearing in his right ear.  As such, audiometric testing was not performed for the Veteran's right ear.  Audiological testing of the Veteran's left ear revealed the following pure tone thresholds, in decibels: 40 at the 1000 Hertz frequency, 45 at the 2000 Hertz frequency, 40 at the 3000 Hertz frequency, and 35 at the 4000 Hertz frequency.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 40 decibels for the left ear.  The Veteran's left ear speech recognition score on the Maryland CNC word list was 100 percent.  As audiometric testing was not performed on the Veteran's right ear, the October 2012 audiometric testing results do not comply with the requirements of 38 C.F.R. § 4.85 for rating purposes, and they will not be further addressed.  Moreover, the left ear pure tone findings do not warrant consideration under 38 C.F.R. § 4.86.  

A November 2012 VA audiology note indicates that the Veteran was fitted for a left hearing aid and right CROS transmitter.  

A June 2013 VA emergency department note reveals that the Veteran presented with bilateral ear pain for two days, which rendered him unable to wear his hearing aids.  On examination, both external auditory canals were irritated and swollen, left greater than right.  The diagnosis was bilateral otitis externa and bilateral otitis media.  The Veteran was prescribed amoxicillin and corticosteroid drops.  One week later, the Veteran reported that the pain had largely resolved, but there was still some residual hearing deficit worse than his expected baseline.  On examination, there was a white debris in the bilateral ear canals that was not completely obstructive.  A culture of the substance revealed pseudomonas, and the Veteran was prescribed an antibiotic.  

A July 2013 VA audiology note indicates that the Veteran had been recently treated for ear infections and that although his symptoms had decreased, there was still a feeling of increased aural pressure that was present.  Audiological testing was not performed on the right ear given his history of profound sensorineural hearing loss with no response at the limits of test equipment on previous evaluations.  The Veteran's left ear pure tone thresholds, in decibels, were 45 at the 1000 and 2000 Hertz frequencies, 40 at the 3000 Hertz frequency, and 35 at the 4000 Hertz frequency.  The average left ear pure tone thresholds at these frequencies was 41.25 decibels.  The Veteran's left ear speech recognition score on the Maryland CNC word list was 100 percent.  As audiometric testing was not performed on the Veteran's right ear, the July 2013 audiometric testing results do not comply with the requirements of 38 C.F.R. § 4.85 for rating purposes, and they will not be further addressed.  Moreover, the left ear pure tone findings do not warrant consideration under 38 C.F.R. § 4.86.  

The July 2013 treatment record provides that tympanometric screening results were abnormal on the right side and consistent with the Veteran's report of persistent aural pressure.  As such, a follow-up with an otolaryngologist was recommended.  According to the August 2013 VA otolaryngology note, the Veteran's external auditory canals were essentially clear, and there was bilateral otitis media with effusion with difficulty on Valsalva.  The treatment plan was to perform Valsalva maneuvers 30 to 40 times per day.  

The Veteran was afforded a VA hearing loss and tinnitus examination in December 2013.  Audiometric testing revealed right ear pure tone thresholds of 105+ decibels at the 1000, 2000, 3000, and 4000 Hertz frequencies.  The Veteran's left ear pure tone thresholds, in decibels, were 45 at the 1000 and 2000 Hertz frequencies, 40 at the 3000 Hertz frequency, and 35 at the 4000 Hertz frequency.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 105 decibels in the right ear and 41 decibels in the left ear.  Speech recognition score on the Maryland CNC word list were 0 percent in the right ear and 98 percent in the left ear.  According to the examination report, the Veteran's hearing loss did not impact his ordinary conditions of daily life, including the ability to work.  As for the Veteran's tinnitus, he reported high-pitched ringing in his head or both ears.  According to the examiner, his tinnitus did not impact the ordinary conditions of daily life, including the Veteran's ability to work.  

Applying the test results of the December 2013 audiometric testing to Table VIa of the Rating Schedule results in a Roman numeral designation of level X for the right ear.  See 38 C.F.R. § 4.85, Table VIa.  Applying the test results of the December 2013 audiometric testing to Table VI of the Rating Schedule yields a Roman numeral designation of level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations to Table VII, the result is a 10 percent rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

For the reasons set forth above, an exceptional pattern of hearing impairment is not shown for the left ear, and despite an exceptional pattern of hearing impairment for the Veteran's right ear, consideration under 38 C.F.R. § 4.86 would not warrant a higher disability rating.  

A January 2014 VA general medicine note references the Veteran's July 2013 treatment for bilateral ear pain and pseudomonas.  He reported being deaf in his right ear and stated that he experienced intermittent dizziness that would last for seconds to minutes and resolve spontaneously.  The assessments included bilateral ear pain, now status-post amoxicillin, steroid drops, 7 days oxafloxacin drops.  

According to an August 2014 VA internal medicine note, the Veteran reported falling three weeks prior after he became dizzy while descending stairs.  It was noted that he had not taken baclofen for a few days.  The Veteran reported that the fall occurred on a particularly hot day and that he had not had any other "dizzy spells" since.  He also indicated that there was a recurrence of pain and swelling in the right ear canal.  The assessments included dizziness/fall of unclear etiology, though not likely related to baclofen as he had not been taking surrounding the incident, probably related to heat/dehydration; and bilateral ear pain, resolved now, status-post amoxicillin and ear drops.  

At his September 2014 Board hearing, the Veteran testified that he was "completely lost" without his hearing aids.  He also indicated that at times, his hearing aids rub up against his ear, causing infections.  The Veteran indicated that he retired from his truck driving and heavy equipment operations work in 2003 after having a heart attack.  When asked whether his hearing loss disability caused problems on the job, the Veteran stated that it did "in a way," but most of the time, he drove a truck or operated heavy equipment alone and did not have to listen to other people.  He also indicated that he would have "dizzy spells," which is one of the reasons he moved from truck driving to heavy equipment operations.  According to the Veteran, he started using hearing aids after he retired.  The Veteran testified that it is more difficult for him to hear when there is background noise and that he has trouble hearing people speak, which impacts his social life, as it is difficult to engage in conversations.  

The Veteran was afforded a VA ear conditions examination in August 2015 pertaining to his vertigo and otitis externa.  The Veteran reported being completely deaf in the right ear, and having tinnitus on the right side with intermittent vertigo and dizziness.  He also maintained that he had recurrent dizzy spells on a monthly basis that lasted for approximately 20 to 30 seconds.  Additionally, due to chronic hearing aid usage, the Veteran developed a chronic fungal otitis externa in or around 2008.  The Veteran's treatment plan did not include taking continuous medication.  

According to the examination report, the Veteran's pertinent diagnoses were chronic otitis externa, otosclerosis, and vertigo.  Signs or symptoms attributable to Meniere's syndrome or to a peripheral vestibular condition included hearing impairment with vertigo that occurred less than once a month, with a duration of less than one hour; hearing impairment with attacks of vertigo and cerebellar gait less than once a month, with a duration of less than one hour; and tinnitus, more than once weekly, with a duration exceeding 24 hours.  

On physical examination, the Veteran's external ear and tympanic membrane were normal.  His ear canals were abnormal, specifically, he had dryness and flakiness bilaterally.  The Veteran's gait was unsteady, and it was noted that he had a wheelchair and cane to help with balance difficulties.  A Dix Hallpike test (Nylen-Barany test) for vertigo was normal.  Other neurological testing, such Romberg and limb coordination tests, were normal.  

The examiner opined that the Veteran's ear or peripheral vestibular conditions impacted his ability to work.  Specifically, he was limited in his ability to ambulate and had a wheelchair for long distances.  His hearing loss also caused him difficulty in understanding conversations.  

The Veteran was afforded another VA audio examination in March 2017.  Audiometric testing revealed right ear pure tone thresholds of 105+ decibels at the 1000, 2000, 3000, and 4000 Hertz frequencies.  The Veteran's left ear pure tone thresholds, in decibels, were 45 at the 1000 Hertz frequency, 55 at the 2000 Hertz frequency, and 45 at both the 3000 and 4000 Hertz frequencies.  The average of the pure tone threshold findings at these frequencies was 105 decibels in the right ear and 47.5 decibels in the left ear.  The Veteran's speech recognition score on the Maryland CNC word list was 96 percent for the left ear.  Such testing could not be performed on the right ear.  According to the examination report, the Veteran's hearing loss disability impacted the ordinary conditions of daily life, including the ability to work.  Specifically, the Veteran reported that he cannot hear, especially if the speaker is not looking at him.  If someone talks to him without looking at him or getting his attention, he would not know that the person is talking to him.  Hearing loss also affects his social life.  For instance, he is unable to go to church because he cannot hear.  He also reported "unstable movement" since his in-service right ear surgery, which put him at a risk for falling.  

The Veteran reported recurrent tinnitus.  As for the impact of his tinnitus on the ordinary conditions of daily life, including the ability to work, he stated that he has suffered from "unstable movements" that cause him to become a fall risk.  

Applying the test results of the March 2017 audiometric testing to Table VIa of the Rating Schedule results in a Roman numeral designation of level X for the right ear.  See 38 C.F.R. § 4.85, Table VIa.  Applying the test results of the March 2017 audiometric testing to Table VI of the Rating Schedule yields a Roman numeral designation of level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations to Table VII, the result is a 10 percent rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

For the reasons set forth above, an exceptional pattern of hearing impairment is not shown for the left ear, and despite an exceptional pattern of hearing impairment for the Veteran's right ear, consideration under 38 C.F.R. § 4.86 would not warrant a higher disability rating.  

Given the above findings, the evidence of record does not support a disability rating higher than 10 percent for the Veteran's bilateral hearing loss disability prior to September 12, 2014.  Although the Veteran has indicated that the severity of his hearing loss disability exceeds the criteria associated with a 10 percent disability rating, the rating criteria for hearing loss requires the mechanical application of rating criteria for objectively-obtained audiometric testing results.  See Lendenmann, 3 Vet. App. at 349-50.  The 10 percent rating assigned prior to September 12, 2014 is reflected by the evidence of record, and there is no indication that the audiological examinations set forth above are inadequate.  

In addition, the record raises no other indication of any other potentially applicable diagnostic code that would warrant a rating in excess of 10 percent for the Veteran's bilateral hearing loss disability for the period prior to September 12, 2014.  Crucially, the effective date for the award of service-connected for vertigoat this time is September 12, 2014, and as such, there is no basis for applying Diagnostic Code 6205 prior to that date.  

For the period beginning September 12, 2014, the Board finds that the preponderance of the evidence is against assigning a rating higher than 30 percent for service-connected vertigo with bilateral hearing loss and tinnitus.  Particularly in light of the August 2015 VA ear conditions examination report and the medical evidence of record, there is no indication that the Veteran's disability picture has manifested in hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month.  On the contrary, the August 2015 examination report reflects that the Veteran generally experiences vertigo less than once a month.  From a review of the examination report, the examiner conducted an examination of the Veteran, reviewed his pertinent medical history, considered his lay reports, and based her findings on this information, in addition to her medical knowledge and skill.  Thus, the examiner's finding regarding the frequency of the Veteran's vertigo is highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Moreover, her finding appears to be consistent with other medical evidence of record.  For instance, the January 2014 VA treatment record reflects that the Veteran only reported intermittent dizziness that would last for seconds to minutes and resolve spontaneously.  Additionally, while the Veteran reported becoming dizzy and falling in August 2014, he reported no dizzy spells in the following weeks, and the treating provider appeared to attribute the incident to heat and/or dehydration.  Accordingly, as of September 12, 2014, a 30 percent evaluation adequately portrays the functional impairment that the Veteran has experienced as a consequence of his vertigo with bilateral hearing loss and tinnitus.  

Although Diagnostic Code 6205 provides that separate ratings can be applied for vertigo, hearing impairment, and tinnitus, doing so would not result in a higher overall evaluation for the Veteran.  For the reasons set forth above, the Veteran's hearing loss disability would not warrant a separate rating higher than 10 percent.  The highest evaluation that can be applied to tinnitus is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Finally, as there is no objective evidence to support a finding of both dizziness and occasional staggering on account of the Veteran's vertigo, his vertigo disability would only warrant a 10 percent disability rating if it were separately rated.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  Thus, if the Veteran's hearing loss, tinnitus, and vertigo disabilities were to be rated separately, they would not amount to a rating higher than 30 percent.  See 38 C.F.R. § 4.25.  

Additionally, the record raises no other indication of any other potentially applicable diagnostic code that would warrant a rating in excess of 30 percent for the Veteran's vertigo with bilateral hearing loss and tinnitus.  As such, the Board concludes that a different diagnostic code would not justify a higher disability rating on or after September 12, 2014.  

Finally, the Board has considered the Veteran's statements describing his hearing loss disability, vertigo, and tinnitus, including his representations that he is unable to hear without his hearing aids, that his hearing loss disability has impacted his social life, that he experiences occasional dizziness and feels that he is a "fall risk," and that he experiences high-pitched ringing in his ears.  The Veteran is certainly competent to describe his observations, and the Board does not doubt that his hearing loss, vertigo, and tinnitus affect his daily functioning.  In this case, however, the Board finds that the objective medical evidence and findings by the VA examiners are more persuasive.  As indicated above, the objective medical findings do not support a rating higher than 10 percent prior to September 12, 2014, nor do they warrant a rating in excess of 30 percent thereafter.  

In summary, the preponderance of the evidence is against assigning a disability rating in excess of 10 percent for the Veteran's bilateral hearing loss disability prior to September 12, 2014, and it is against assigning a disability rating in excess of 30 percent thereafter for the Veteran's vertigo with bilateral hearing loss and tinnitus.  

	Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his hearing loss disability prior to September 12, 2014, and his vertigo with bilateral hearing loss and tinnitus thereafter.  The Veteran's hearing loss disability is manifested by difficulty hearing, even with hearing aids in place, and the 10 percent rating assigned under Diagnostic Code 6100 prior to September 12, 2014 contemplates this impairment.  The Veteran's vertigo with hearing loss and tinnitus is manifested by difficulty hearing, occasional dizziness, and ringing in the ears, which is contemplated by the 30 percent rating assigned under Diagnostic Code 6205 beginning September 12, 2014.  The record does not indicate that the Veteran's case presents an exceptional or unusual disability picture sufficient to warrant extraschedular consideration.  To the extent that the Veteran maintains that his hearing loss disability has resulted in a marked interference with employment, that matter will be addressed below.  In addition, there is no indication of factors such as necessitated periods of hospitalization.  As such, the Board finds that the disability picture is reasonably contemplated by the assigned schedular ratings, and referral for extraschedular consideration is not warranted or required under 38 C.F.R. § 3.321(b)(1).  

V.  Entitlement to a TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background and Legal Analysis

As an initial matter, because the above-noted facts pertaining to the Veteran's service-connected bilateral hearing loss, tinnitus, vertigo, and otitis externa are relevant to the Veteran's claim for a TDIU, they are incorporated herein.  

The Veteran contends that he is entitled to a TDIU.  As reflected in his April 2009 notice of disagreement pertaining to his claim for an increased rating for bilateral hearing loss, the Veteran contended that he was unable to secure gainful employment due to his hearing loss.  In an October 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran did not indicate which service-connected disabilities prevented him from working.  The Veteran indicated that he had not worked a steady, full-time job in nine years, but he did not list any previous employers.  However, according to a March 2003 SSA work history report, the Veteran worked as a truck driver from April 1976 to October 1994, and he worked as a heavy equipment operator for a construction company from May 1995 to March 2002.  

According to his TDIU application, the Veteran did not leave his last job due to disability, and he did not try to obtain employment since becoming too disabled to work.  The Veteran indicated that he completed four years of high school, but no college or any other additional education or training.  

The Veteran is service-connected for vertigo with bilateral hearing loss and tinnitus, rated at 30 percent disabling since September 12, 2014; and chronic otitis externa, rated noncompensable since September 12, 2014.  Prior to September 12, 2014, the Veteran was service-connected for bilateral hearing loss, rated at 10 percent disabling from January 10, 1985 to September 12, 2014; and tinnitus, rated at 10 percent disabling from October 22, 2008 to September 12, 2014.  As pertinent here, the Veteran's combined schedular evaluation has been 20 percent since October 22, 2008, and 30 percent since September 12, 2014.  As such, the Veteran's service-connected disabilities have not met the percentage rating standards for a schedular TDIU at any time during the pendency of the appeal.  See 38 C.F.R. § 4.16(a).  Nevertheless, entitlement to a TDIU may be considered on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

In addition to the above-noted facts, the record reflects that the Veteran was awarded Social Security disability benefits in April 2006.  According to the April 2006 SSA Disability Determination and Transmittal, the Veteran has been disabled since September 2003 due to a primary diagnosis of chronic ischemic heart disease with or without angina, and a secondary diagnosis of obesity and other hyperalimentation.  In a December 2003 Social Security disability report completed by the Veteran, he indicated that "heart attack" was the illness, injury, or condition that limited his ability to work.  According to a July 2005 SSA medical expert interrogatory, the Veteran's physical and/or mental impairments were coronary artery disease, hypertension, morbid obesity, depression, benign prostatic hypertrophy, mild ischemic cardiomyopathy, and obstructive sleep apnea.  The medical expert also completed a statement of the Veteran's ability to do work-related activities, in which he indicated that the Veteran had no functional limitations pertaining to his hearing.  

When considering the Veteran's service-connected disabilities and their impact on his occupational functioning, the Board concludes that referral to the Director of Compensation Service for extraschedular consideration is neither warranted nor required, as the evidence is against a finding that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities alone at any time during the course of the appeal.  See 38 C.F.R. § 4.16(b).  

Although the Veteran has maintained that his service-connected disabilities have prevented him from securing and following a substantially gainful occupation, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the objective medical evidence of record offers the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on his occupational functioning.  

According to the May 2011, August 2015, and March 2017 VA examination reports, the Veteran's hearing loss disability does impact the ordinary conditions of daily life, including the ability to work.  Specifically, on account of the Veteran's asymmetrical hearing loss, he would have difficulty locating sound sources without his BiCROS hearing device, and even with amplification, he might struggle with high-level auditory processing abilities, such as hearing in settings with noise.  In addition, the Veteran has difficulty hearing conversations, or knowing that someone is speaking to him.  Specifically, unless the person who is speaking looks at him or gets his attention visually, he would not know that the person is talking to him.  

As for the Veteran's chronic otitis externa and vertigo, the August 2015 examiner opined that on account of the Veteran's ear conditions, he was limited in his ability to ambulate, presumably due to intermittent vertigo and dizziness, and had a wheelchair for long distances.  

At the March 2017 VA examination, the Veteran indicated that his tinnitus impacted his ability to work, as he suffered from "unstable movements" that caused him to become a fall risk.  However, the December 2013 examiner opined that it did not impact his ability to work, and at the January 2009 VA examination, the Veteran denied the presence of recurrent tinnitus.  

Based on these VA examination reports, the Veteran would not be precluded from securing or maintaining substantial gainful employment on account of his service-connected disabilities.  The Board acknowledges that the Veteran would have some degree of difficulty performing in occupations that involved a significant amount of interpersonal communication, or in certain occupations that would require high-level auditory processing abilities.  In addition, the Veteran might be precluded from certain physical activity on account of his vertigo/dizziness.  However, the examiners' opinions do not indicate that the Veteran would be prevented from securing or maintaining substantial gainful employment in any capacity, to include sedentary work.  

There is no objective medical evidence of record that suggests that his service-connected disabilities have prevented him from securing or maintaining substantial gainful employment at any time during the pendency of the appeal.  VA medical treatment records during the appeal period show that the Veteran received new hearing aids throughout the appeal period, that he was treated for otitis externa and aural pressure in July 2013 and August 2013, that he reported intermittent dizziness that lasts for seconds to minutes in January 2014, and that he reported falling after becoming dizzy in August 2014.  However, these records contain no findings suggesting any specific occupational impairment due to the Veteran's service-connected disabilities that is not otherwise addressed by the VA examination reports.  As reflected above, the examination reports support a finding that the Veteran, at a minimum, would be able to perform sedentary work.  

The Board has also considered the Veteran's occupational and educational history.  As documented above, the Veteran's full-time employment has included working as a truck driver and as a heavy machine operator.  In addition, the Veteran completed high school.  While the Board acknowledges that the Veteran's prior work experience does not appear to specifically include clerical, administrative, or other sedentary type of work, there is no indication that the Veteran would be unable to perform such work given his educational background.  

The Board acknowledges that SSA granted disability benefits in April 2006.  In general, the Board is not bound by SSA's determination regarding disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, as reflected above, the Veteran was awarded disability benefits based on non-service-connected disabilities, namely, a primary diagnosis of chronic ischemic heart disease, and a secondary diagnosis of obesity and other hyperalimentation.  As VA may only consider the effect of service-connected disabilities on one's ability to secure or follow a substantially gainful occupation, SSA's disability determination does not support the Veteran's claim for a TDIU.  See 38 C.F.R. § 4.16.  On the contrary, it indicates that any inability to obtain or maintain employment is due to non-service connected disabilities.  

The Board acknowledges the Veteran's assertion that he is unable to work on account of his service-connected disabilities.  The Board has also considered the Veteran's lay reports, such as those regarding the impact of his bilateral hearing loss disability on his ability to communicate with others, the Veteran's representation that he stopped working as a truck driver due to his dizzy spells, and the Veteran's contention that he has unstable movements and is a "fall risk" on account of his vertigo.  However, the Veteran's contention that he is prevented from obtaining and engaging in any substantially gainful employment by reason of his service-connected disabilities is outweighed by other evidence of record, particularly, the objective medical evidence discussed above.  See Caluza, 7 Vet. App. at 511.  As detailed above, the medical evidence of record supports a finding that throughout the period on appeal, the Veteran would not have been precluded from performing all types of work.  Instead, he would likely be able to perform, at a minimum, sedentary work.  

Thus, while the evidence of record, including the Veteran's statements, indicates that his service-connected disabilities have impacted his ability to engage in certain employment, it weighs against a finding that his service-connected disabilities alone have prevented him from obtaining or sustaining any kind of employment, including sedentary employment.  Thus, as the record of evidence does not suggest that the Veteran has been rendered unemployable by reason of service-connected disabilities at any time during the pendency of the appeal, the Board is not required to submit his claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  Cf. Bowling, 15 Vet. App. at 10.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to September 12, 2014, and a rating in excess of 30 percent thereafter for vertigo with bilateral hearing loss and tinnitus associated with bilateral hearing loss, is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


